GANTT, J.
— The defendant, in. this case was jointly indicted with Morris Brennan for maliciously blowing up and obstructing a street railway track, owned by the St. Louis Transit Company, on the eleventh day of August, 1900. He was duly arraigned, pleaded not guilty and a severance was granted. The indictment is entirely sufficient. We have not been *516favored with a brief by tbe defendant’s counsel, but a very full brief and abstract of the record has been printed and filed by tbe Attorney-General and special counsel for tbe State.
A continuance was granted, and tbe cause came on for trial January 2,1901, and tbe defendant was convicted and his punishment assessed at eight years in the penitentiary.' From the sentence on this verdict he appeals.
The evidence upon the part of the State, including a written confession of the defendant, shows the following state of facts: On and for a long time prior to August 11, 1900, the St. Louis Transit Company was a corporation, duly organized under the laws of the State of Missouri, and as such was engaged in operating, for the conveyance and transportation of passengers, a line of cable railroad, along and upon Maryland avenue, between Euelid avenue and Taylor avenue, generally known as the Olive street line in the city of St. Louis. On said day and prior thereto “a strike” existed between the employees of the railroad and the said railroad. On the evening prior to the eleventh of August, Morris Brennan, James Schwartz and Fred Northway, met at the residence of Morris Brennan, secured a large quantity of certain explosive and dangerous material and compound, commonly known as dynamite, and there arranged and agreed on that night, to go out and dynamite, and thus tear up, remove and destroy certain portions of the railroad of the St. Louis Transit Company, for the purpose of rendering a portion of said line impassable, and to deter passengers from riding upon the_. cars of the said Transit Company. On the evening of the eleventh of August they secured a minnow bucket, a revolver, and took this dynamite, and started to a place on the Olive street line for the purpose of blowing it up. They proceeded to a point on Maryland avenue, between Euclid and Taylor avenues, in the western portion of the city, and there they agreed that that was *517the proper place in which to place the charge. .They waited until a car had gone west, knowing that the same must be switched at King’s highway, two blocks further west, and then return east. One of the defendants sat upon the side of the street holding a revolver, while another lifted the manhole, the iron cover to the hole in which the track and conduit of the company, could be reached, and there placed the charge of dynamite with a fuse attached in the conduit of the railroad track, and lighted it. They then turned and walked east along Maryland avenue to Taylor avenue, one block, and then started north. When they had proceeded a block and a half, or two blocks, from the place where they had placed the dynamite, the explosion occurred. Almost immediately after the explosion they were met by Private Watchman Higgins, and fully questioned as to where they had been, to which questions they answered that they had been fishing at Or eve Ooeur Lake, which is non in that direction, and while being detained by Higgins, Messrs. Lackland and McOluney, who resided in that neighborhood, came upon the scene. At the suggestion of Lackland, the" defendants were searched. A revolver was found upon North-way, and the minnow bucket found in their possession found to be dry, and a card taken from this defendant showing his membership in one of the unions, as well as his name and residence. They were asked what the explosion was, and one of them said, “Evidently a gas stove.” They were then allowed to proceed.
Returning to the scene of the explosion, the testimony shows that the cable train on the Olive street line was coming east towards King’s highway, and that when eight or ten feet from the place where the dynamite had been placed, the motorman in charge, and on the front end, saw smoke arising from the slot; that he knew that it was impossible for him to stop; that he tightened the grip, and attempted to pass over before *518the explosion occurred. This train consisted of a grip car and a trailer. After the trailer had passed about eight feet from the place where the smoke was seen, the explosion occurred. So violent was it that it blew the 'window lights out of the train; it blew the motorman, who was then thirty or forty feet away, out of the car and into the street; it destroyed the track, blew out the concrete conduit and roadway, blew off the pulleys and rollers, and closed the slot through which the grip ran, all of which constituted portions of the railroad, and the works thereof, and rendered it impossible to pass any train over that track until it was repaired. The testimony further shows that a hole was blown in the concrete and pavement of the street from three to four feet square; that at the time of this explosion the conductor and motorman were on this train, also a passenger or two: It is clearly shown from the testimony that, as a result of this explosion, it was impossible for the car or train next to come along said track to pass.
The officers of the Transit Company had been warned that this explosion was to occur somewhere on the west end of the Olive street division. In this particular case the superintendent, Mr. Davidson, had been told by Richard Eaton, and at the moment of the explosion he and Eaton were riding in Davidson’s buggy west on Sarah street, four blocks east and two blocks north of where the explosion occurred, going as fast as they could along the line of the Olive street division for the purpose of stopping the explosion if possible and of capturing the persons engaged therein. Eaton was in the buggy with Davidson four blocks east and two blocks north of where the explosion occurred at the moment when the report was heard.
Chief Campbell and other officers of the police department arrived a few minutes after the explosion, having been also notified. With the information given them by private watchman, Higgins, who knew one of the men, and with the infor*519mation gathered from the reading of the union card held by one of them, all three of the defendants were located and arrested that night. When Brennan was arrested, his house was searched by Assistant Chief Pichel, Dr. Brokaw and others, and a quantity of dynamite was found secreted in the closet, and a quantity of fuse secreted in the basement.
After being taken to the police station and locked up, the defendant Northway made a confession to Chiefs Campbell and Pichel and others of the police force, in the presence of a number of newspaper reporters, which confession was taken in shorthand by the official stenographer of the police department, R. T. Shaw, by him transcribed upon the typewriter in the presence of these officers and newspaper reporters, read over to the defendant, and each page of said confession was by the defendant signed. This confession is not set out in full, as it corroborates and fully sustains the confession of Morris Brennan, which is set forth in full in the opinion in State v. Brennan filed on this day and reported at page 481 of this volume, except that Northway says Brennan lighted the fuse and Brennan says he sat on the street side and held the pistol. There was ample evidence thát this confession was voluntarily made without any hope or promise of leniency on the part of the officers who had the defendant in charge. In addition to this confession the evidence shows that the defendant stated to W. C. McCarthy, the reporter of the Post-Dispatch, as he talked to the defendant at the holdover on the thirteenth of August, which was the first or second day after the crime was committed, that they started from Whalen’s saloon on Easton avenue and went over to blow up the conduit of the Olive street cable; that that was the purpose he, Brennan and Schwartz had in going over there. The motive as shown by all of the testimony was to blow up the conduit and track of the Olive-street division on Maryland avenue, for the purpose of obstructing *520the passage of the cars next to come along said track. The testimony shows that the explosive placed in the conduit was dynamite; that it was of sufficient force to and did blow up from two to four feet square in the concrete, and that it blew the pulleys, cable, manhole, track and roadbed into atoms, and closed the slot through which the grip attached to the.cable must pass in order to propel the ears, so that the cars next'to come along said track could not pass, but were obstructed.
The defense was an attempted alibi. .The defendant admitted being at the scene of the crime immediately before the explosion, but stated that he left there after attempting to persuade Richard Eaton not to dynamite the track. The testimony of Richard Eaton, who was called by the defendant in this case, was corroborated‘by that of Mr. Davidson that he was not at the scene of the explosion at the time it occurred, but was six blocks away in the buggy and in company with General Superintendent Davidson, and hence could not have been at the scene of the explosion. The defendant also attempted to prove good character.
The court gave full and explicit instructions upon every phase of the case, but it is deemed unnecessary to incumber this opinion with them, as they are not challenged and are such as have again and again been approved by this court. The defendant asked one instruction, which the court refused. It is as follows: “This court instructs the jury that if the officers of the St. Louis Transit Company caused or acquiesced in the explosion of dynamite in the conduit of the Olive street division of said company at a point upon Maryland avenue near Taylor avenue, then the jury should acquit the defendant.”
I. In the absence of statement or brief by defendant or his counsel we have looked to the motion for new trial to ascertain the grounds upon which defendant seeks a reversal. Among other reasons, he asserts the court erred in denying him *521a change of venue on the ground that the minds of the inhabitants of St. Louis are so prejudiced against him that he could not have a fair trial. That was the only ground alleged. None of the evidence produced to sustain this application has been incorporated in the bill of exceptions. The statute, section 2576, Revised Statutes 1899, .requires the defendant to prove the allegations of his petition for a change of venue “to the satisfaction of the court by legal; and competent evidence.” Every presumption must be indulged that the evidence offered did not satisfy the circuit court that the alleged prejudice existed. The burden is on defendant to show error, and this could only be done by bringing all the evidence here and showing that the trial judge was clearly wrong.
II. No error was committed in denying the instruction ashed by defendant. There was absolutely no evidence to justify such a direction to the jury.
III. The challenge was properly denied because it stated a mere legal conclusion and no fact showing how or in what manner the venire was illegally selected. The niere unsupported assertion in the motion that the fee required by the statute was advanced by some individual and not by the State, will not convict the circuit court of error.
As to the other assignments, we have already said the confession was properly admitted in evidence, and the instructions were correct, fair and full. The evidence was such that the jury could have reached no other conclusion than they did unless they rejected the testimony-of all the State’s witnesses. They saw fit to credit their evidence and the verdict must stand.
The judgment is affirmed.
All concur.